MEMORANDUM **
Ishkhan Kirakosyan and his wife, Naira Kirakosyan, natives and citizens of Armenia, petition for review of the Board of Immigration Appeals’ order summarily affirming an immigration judge’s (“IJ”) decision denying their application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial .evidence, and may reverse only if the evidence compels a contrary conclusion. Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir.2001). We deny the petition for review.
Substantial evidence supports the IJ’s finding that, even if the testimony was credible, the petitioners failed to satisfy their burden of establishing that they are eligible for asylum or withholding of removal. The lead petitioner testified that he was beaten once and taken to the hospital in 1995 because he was critical of the government, and fled Armenia in 1999 after other members of his political party were arrested. These incidents do not compel a finding that the petitioners were persecuted or have an objectively reasonable fear of future persecution. See Prasad v. INS, 47 F.3d 336, 339-40 (9th Cir. 1995) (finding no past persecution or well-founded fear of future persecution where the petitioner was arrested, detained for several hours, and beaten by members of the military).
Substantial evidence also supports the IJ’s denial of the petitioners CAT claim because they failed to show it was more likely than not they would be tortured if they returned to Armenia. See Kamalthas v. INS, 251 F.3d 1279, 1284 (9th Cir.2001).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.